                 ___




                                             ORDER
Let the Writ Issue.

DATED: July              2019


                                                                                 dge


                        WRIT        OF      HABEAS         CORPUS

The United States of America to Warden of   Northern State Prison

WE COMMAND YOU that you have the body of

Mark Melvin         -   DOB 3/31/79 SBI 000311498C

now confined at Northern State Prison, 168 Frontage Rd, Newark, NJ 07114,
brought before the United States District Court, before the Honorable Susan D.
Wigenton, United States District Judge, in the Martin Luther King Jr.
Courthouse Building, 50 Walnut Street, Newark, New Jersey, Courtroom 5C on
September 17, 2019 at 11:00 a.m. so that the Detainee may appear for a
Violation Hearing.

Immediately upon completion of the proceedings, the Detainee will be returned
to said place of confinement in safe and secure conduct.


WITNESS the Honorable Susan D. Wigenton
United States District Judge
Newark, New Jersey.


DATED:July      c30     ,2019
                                                     WILLIAM T. WALSH
                                                     Clerk of the U.S. District Court
                                                     for the District of New Jersey

                                                     Per: A2L5
                                                     Deputy Clerk




                                               -3-
                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

UNITED STATES          V.   —Mark Melvin   -   DOB 3/31/79 SBI 000311498C

                                PETITION FOR
                    WRIT        OF HABEAS CORPUS

(X) Ad Prosequendum          ( ) Ad Testificandum
1. Mark Melvin     -   DOB 3/31/79 SBI 00031 1498C (hereinafter the
“Detainee”) is now confined at Northern State Prison, 168 Frontage Rd, Newark,
NJ 07114


2. The Detainee is charged in this District by:     ( ) Indictment ( ) Information
  ) Complaint with a violation of 21 U.S.C § 846.
Violation Hearing

3. The Detainee will be required to appear at the United States District Court,
Martin Luther King Jr. Courthouse Bldg., 50 Walnut Street, Newark, New
Jersey 07102, before the Honorable Susan D. Wigenton, United States District
Judge on September 17, 2019 at 11:00 a.m. for a Violation Hearing, in the
above-captioned case. A Writ of Habeas Corpus should be issued for that
purpose.

4. The Detainee will be returned to the custody of the detaining facility upon
termination of that day’s proceedings.



DATED: July 29, 2019



                                                     s/Sean. Sherman
                                                      Sean M. Sherman, AUSA
                                                      Assistant U.S. Attorney
                                                      (973) 645-2733



                                           -2-
